PER CURIAM.
We review the appeal perfected by Drum Service Company of Florida, Inc., from an order of the Florida Department of Commerce, Division of Employment Security, which order denied appellant’s request for review and redetermination of its unemployment compensation contribution status..
The Court has carefully considered the briefs, the record and oral argument. The appellant has failed to demonstrate the invalidity of the order entered by the Department of Commerce. Accordingly, the order hereby AFFIRMED,
MELVIN, Acting C. J., BOOTH, J., and VANN, HAROLD R., Associate Judge, concur.